       Case 2:20-cr-00112-JAM Document 15 Filed 07/23/20 Page 1 of 1

                                                                              FILED
                          UNITED STATES DISTRICT COURT                    July 23, 2020
                         EASTERN DISTRICT OF CALIFORNIA                CLERK, US DSITRICT COURT
                                                                         EASTERN DISTRICT OF
                                                                              CALIFORNIA


UNITED STATES OF AMERICA,                      Case No. 2:20CR00112-JAM

                 Plaintiff,

      v.                                               ORDER FOR RELEASE OF
                                                        PERSON IN CUSTODY
JOSHUA CABANILLAS,

                 Defendant.

TO:   UNITED STATES MARSHAL:

      This is to authorize and direct you to release JOSHUA CABANILLAS ,

Case No. 2:20CR00112-JAM Charge 21USC § 846, 841(a)(1) , from custody for

the following reasons:

                         Release on Personal Recognizance

                         Bail Posted in the Sum of $

                           X    Unsecured Appearance Bond $            25,000

                                Appearance Bond with 10% Deposit

                                Appearance Bond with Surety

                                Corporate Surety Bail Bond

                           X    (Other): Pretrial conditions as stated on the record.

      The defendant shall be released July 27, 2020 at 9:00 a.m.



      Issued at Sacramento, California on July 23, 2020 at 2:00 pm



                                      By:

                                            Magistrate Judge Allison Claire
